MORRIS, District Judge.
This is a bill in equity filed by the Domestic & Foreign Missionary Society of the Protestant Episcopal Church in the United States of America, a corporation of the slate of New York, against the executors of the will of Hannah B. Gaither, late of Baltimore (who are citizens of Maryland), to recover a legacy of $5,000 bequeathed by said will to the said corporation.
On behalf of the defendants it has been suggested that a federal court of equity, being prohibited from taking jurisdiction of a case where there is a plain, adequate, and complete remedy at law, cannot take jurisdiction of this case. A bill by a legatee against an executor to recover a legacy, because of the inadequacy in most cases of the remedy at law, is firmly established as one of the cases proper for equitable relief, and the jurisdiction of courts of equity in such cases is constantly maintained, and (he right †0> sue at law is denied, by decisions in both state and federal courts. 1 Story, Eq. Jur. § 591; 3 Pom. Eq. Jur. § 1127; Mayer v. Foulkrod, 4 Wash. C. C. 349, Fed. Cas. No. 9,341; Pratt v. Northam, 5 Mason, 95, Fed. Cas. No. 11,376; Coates v. Mackie, 43 Md. 127. There may be an adequate remedy at law when the executor has promised to pay the legacy, but that is not this case.
The objection of the executors to the payment of this legacy is that it is void under the rule of law in Maryland, as established by its highest court with regard to bequests for the benefit of beneficiaries who are uncertain and indefinite. Jf this contention can be maintained, it is not to be questioned that the law of Maryland, if so established, is the law which must be administered by this court. Meade v. Beale, Taney, 339, Fed. Cas. No. 9,371. The bequest is as follows:
“T give and bequeath to the Domestic & Foreign Missionary Society of the Protestant Episcopal Church in the United States of America, and their successors and assigns, the sum of $5,000. and I request and desire that the .said sum of $5.000 be applied to domestic missions.”
It is conceded that the corporation intended by the testatrix, and designated in her will by its proper corporate title, is the corporation now suing, and that it was incorporated by a legislative act of the state of New York passed May 13, 1846. It was constituted a body corporate ‘‘for the purpose of conducting general missionary operations in all lands,” with power to take gifts and bequests for the objects above stated, or any purpose connected with such objects, and witl) power to the general convention of the Protestant Episcopal Church in the United States to make rules *424and regulations, and amend tbe constitution of tbe corporation as it might deem proper to promote tbe purposes for which it was incorporated.
Tbe contention of tbe defendant is, first, that by tbe words appended to tbe gift, viz. “I request and desire that tbe said sum of $5,000 be applied to domestic missions,” tbe testatrix must be held to have meant domestic missions generally, just as if she bad given tbe bequest to an individual, with tbe request that it be applied to domestic missions. If this were tbe fair interpretation of the words, tbe bequest would have to be held a trust so indefinite as not to be enforceable, and therefore void in Maryland. But I do not take this to be tbe fair meaning of tbe words used by tbe testatrix. Tbe legatee was a corporation which, as its corporate name indicates and as its charter provides, has for its immediate object two purposes, — one domestic, tbe other foreign, missions. The proof establishes that it has for many years carried on missionary work extensively in both these fields. It is conceded that if tbe bequest bad been simply to tbe corporation by its corporate name, without request as to the application of tbe gift, it would have been valid; and it seems to me that tbe reasonable meaning of tbe words “to be applied to domestic missions” is not that tbe gift is to be applied to domestic missions generally, but to tbe domestic missions operated by that corporation, or, in effect, to its domestic missions as distinguished from its foreign missions.
It is, however, earnestly contended on behalf of tbe defendants that even if tbe wording of tbe bequest may be read as if tbe testatrix bad said, “I request and desire that said sum be applied to said corporation’s domestic missions,” still tbe legacy must be held void under tbe Maryland decisions, as being a bequest to tbe corporation to be held by it for a designated purpose, which purpose is so indefinite and uncertain that there is no cestui que trust who could enforce it. Tbe case principally relied upon to support this contention is Church Extension v. Smith, 56 Md. 362. In that case, a clause of tbe will was as follows:
“To the Church. Extension, of the Methodist Episcopal Church, incorporated by the legislature of Pennsylvania, the sum of $10,000, to he used as part of the perpetual loan fund of said society, and to hear the name of the ‘Durham Doan Eund.’ ”
By its charter it was provided:
“That the said corporation shall he also competent to act as trustee in respect to any devise or bequest pertaining to the objects of said corporation, and devises and bequests of real or personal property may he made directly to said corporation or in trust for any of the purposes comprehended in the general purposes of said society; and such trusts may continue for such time as may be necessary to accomplish the purposes for which they may be created.”
By tbe agreed statement of facts it appeared:
“That by a rule adopted by the corporation before the making of the testatrix’s will, and which was still in force, any one donating $5,000 or more to the loan fund may designate the name by which said contribution shall be known. The said loan fund is set apart to be loaned to necessitous churches of the Methodist Episcopal Ohurch erected from time to time within the *425limits of tlie United States and its territories, and the beneficiaries and recipients thereof are such of said churches as the, committee in charge of said fund, for the time being, may in their discretion select.”
It was contended by counsel opposing the validity of this bequest that:
“When the testatrix, therefore, gave this bequest, it is manifest she did not intend it to be used for the general purposes of the corporation, but that it should forever bo kept apart and used for a class, as well defined as any indefinite class can be; and to emphasize this trust she earmarked it by tbo name of the ‘Durham Loan Fund.’ ”
This was the conclusion arrived at by the conrt of appeals of Maryland. On page 397 the court, speaking by Chief Justice Bar-io!. said:
“It thus appears that the legacy is not given to the corporation for its own use. It cannot, according to the terms of the' will, be used for its general purposes; but the testatrix, by directing that it shall be held as a part of the loan fund, has constituted the corporation a trustee, charged with the duty of employing the fund only for the benefit of necessitous Methodist churches in the United States. These are the real beneficiaries for whose use the legacy is given. It seems lo us very clear that such a trust is so indefinite that it could not he enforced. According to the uniform course of decisions in this state, a trust cannot bo upheld unless it he of such a nature that the cestuis que trustent are defined, and capable of enforcing its execution by proceedings in a court of chancery.”
It appears, therefore, that the decision of the court of appeals was controlled by the fact, found by tlie court, that the testatrix had constituted the corporation a trustee, and had charged it with, the duty of employing the fund for the use and benefit of necessitous Methodist churches, and that this was not one of the general purposes of the corporation, but was a trust so indefinite that it could not be enforced. That the court would not have held the gift void if the fund had been given for one of the general purposes of the corporation is made apparent by tbe subsequent: decision of the same court in the case of Baptist Church v. Shively, 67 Md. 493, 10 Atl. 244. In this latter case the bequest was as follows:
“I give and bequeath to the Eutaw Place Baptist Church of Baltimore City the sum of $1,000'; the income, interest, and proceeds thereof to be applied to the Sunday school belonging to or attached to said church.”
As to this bequest, the court, speaking by Chief Justice Alvey, said:
“If the bequest had simply been to the church, without reference to the Sunday school, there could have been no question of its validity, and the church could have applied the fund to any purpose, and to promote any object within the sphere of its corporate powers and functions as a religious body. But it is contended that tlie Sunday school is an unincorporated body, independent of the church, and, therefore, without legal entity, and the bequest to tbe church is in trust for this undefined and uncertain body of individuals that fluctuates from time to time without legal succession, and consequently the bequest is void because of this uncertainly and want of legal identification of the objects to be benefited by the bequest. In this contention we do not concur. * ⅜ * 'The Sunday school, as such, is not an incorporated body it is true; but it is shown to be an integral part of the church organization, and therefore embraced within the scope of the corporate functions and work of the church.”
*426Also, in Halsey v. Convention, 75 Md. 275, 23 Atl. 781, it was held by the court of appeals with regard to the convention of the Protestant Episcopal Church of the Diocese of Maryland, a body corporate having power to take and hold property for church or parish schools, that a devise to it for the purpose of founding a church school for boys was valid.
In the case in hand it is shown by proof that the whole work for which the complainant corporation was organized, and which it in fact carries on, is mission work, divided into two branches, — domestic and foreign. It carries on its work through the agencies which, in accordance with its constitution, it has established; and when money is given to it, with the request or direction that it be used for domestic missions, it is used in support of. that department, and money given for foreign missions is' used in support of that department, and the money given without any request is divided equally between the two. It would seem, therefore, that money given to the corporation as this legacy was is not to be held by it upon any trust, but is to be expended by it in the missionary work which it carries on within the United States. It carries on its missions and missionary works through the instrumentality of boards, committees, treasurers, bishops, clergymen, and agents; being a corporation, it can only act through its officers and agents, but the work is its own immediate and special work. This is not a case in which there is a trust or trustee or cestui que trust. It is a direct expenditure by a corporation for the very object for which it was created. It is therefore not within the ruling of the court of appeals of Maryland in the case of Church Extension v. Smith, 56 Md. 362, and is even stronger in its facts than the case of Baptist Church v. Shively, 67 Md. 493, 10 Atl. 244, in which that court sustained the validity of the bequest as being for one of the corporate usesi of the donee. In the Case of Look (Sup.) 7 N. Y. Supp. 298, it was held that a bequest to the American Bible Society “to be used for the promulgation of the “Holy Bible,” was a gift limited to the very use for which the donee was incorporated, and not a trust for an indefinite beneficiary, and was valid. Wetmore v. Parker, 52 N. Y. 458.
Decree in favor of complainant for $5,000, and costs, with interest from date of the decree.